Citation Nr: 1009719	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  09-10 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo, to include as 
secondary to service-connected bilateral hearing loss and 
tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1950 to 
November 1953. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claim. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that service connection for vertigo is 
warranted because he first began experiencing dizziness 
during service and has had intermittent periods of dizziness 
since that time.  In the alternative, the Veteran has 
asserted that this condition is secondary to his service-
connected bilateral hearing loss and tinnitus.  

Service treatment records are devoid of evidence of treatment 
for, or complaints of dizziness, and vertigo was not noted to 
be present on his November 1953 separation examination.   

Post-service, the Veteran has reported dizziness on several 
occasions.  Specifically, at his August 2003 VA ear disease 
examination, the Veteran described a vague dizziness, 
reporting a history of balance problems, including 
occasionally falling against the wall.  Additionally, at his 
May 2007 VA audiology examination, the Veteran reported 
having dizziness if he got up too quickly or moved too fast.  
Finally, in December 2008, the Veteran sought VA treatment 
for dizziness. 

The Board notes that the Veteran was afforded a VA ear 
disease examination in June 2009 regarding his vertigo.  At 
the outset, the examiner noted that she had reviewed the 
Veteran's claims file.  The Veteran reported that his vertigo 
began in the 1950s, when he started having intermittent dizzy 
spells upon rising.  He also reported having multiple 
episodes since that time that had been treated with 
medication, and indicated that his dizziness had worsened in 
recent years such that he had daily episodes of light-
headedness upon rising and upon turning his head.  The 
examiner noted that the Veteran was not currently undergoing 
treatment for his vertigo.  

After discussing the Veteran's pertinent history, including 
the fact that he had a history of hearing loss and ear 
infection, and the findings of her physical examination, the 
examiner diagnosed the Veteran with vertigo and provided the 
opinion that this condition was less likely than not 
secondary to the Veteran's hearing loss and/or tinnitus.  In 
this regard, the examiner noted that the Veteran had 
documented hearing loss and tinnitus, and had been treated 
for benign positional vertigo; however, she went on to state 
that, while it was not uncommon to find hearing loss in the 
presence of benign positional vertigo, hearing loss was not 
considered a contributory or causative condition.  

Although the examiner acknowledged the Veteran's reports of a 
continuity of symptomatology since service, she did not 
provide an opinion as to whether the Veteran's vertigo was 
etiologically related to his period of active service on a 
direct basis.  As such, the examination report is not 
adequate for rating purposes, and this matter must be 
remanded.  See 38 C.F.R. § 4.2 (2009) (stating that if the 
findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes); see also 
Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007).  

In remanding this case for a new examination, the Board notes 
that the Veteran has reported, as he is competent to do, that 
he first began experiencing dizziness during service.  
Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay 
testimony is competent to establish the presence of 
observable symptomatology); see also 38 C.F.R. § 3.159(a)(2).  
Based on the Veteran's reports of worsening vertigo since the 
1950s, and his reports of dizziness during VA treatment and 
at his VA examinations, the Board finds that VA is required 
to provide him with a new medical examination and to request 
a medical opinion as to whether he incurred a peripheral 
vestibular disorder as a result of military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand, any recent VA treatment records pertaining to the 
Veteran's vertigo should also be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall make arrangements 
to obtain a complete copy of the 
Veteran's treatment records for vertigo 
and/or dizziness from the Tampa, 
Florida, VA Medical Center, dated since 
July 2009.  

2.  The RO/AMC should ask the examiner 
who conducted the June 2009 VA 
examination, if available, to provide 
an addendum to that opinion, or arrange 
for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, onset, and etiology of any 
peripheral vestibular disorder found to 
be present.  The claims file must be 
made available and reviewed by the 
examiner.

If the Veteran is found to have 
vertigo, the examiner must state 
whether it is at least as likely as not 
(50 percent or greater probability) 
that this condition is etiologically 
related to, or had its onset during the 
Veteran' period of active service.  In 
offering this assessment, the examiner 
must comment on the Veteran's reports 
of a continuity of symptomatology since 
service.

The rationale for all opinions 
expressed should be provided in a 
legible report.  

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



